          Case 1:18-cv-01901-EGS Document 61 Filed 02/11/20 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

M.J., et al.,                                         )
                                                      )
                                Plaintiffs,           )
                                                      )
        - against -                                   )
                                                           Civ. No. 1:18-cv-1901 (EGS)
                                                      )
The District of Columbia, et al.,                     )
                                                      )
                                Defendants.           )
                                                      )

PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO COMPEL DISCOVERY

        The Court should reject Defendants’ efforts to avoid producing contact information that

is highly relevant to Plaintiffs’ efforts to certify a plaintiff class pursuant to Federal Rule of Civil

Procedure 23. In their various responses to Plaintiffs’ interrogatories and in their Opposition,1

Defendants make shifting arguments that boil down to the unsupportable claim that information

about members of a putative class is not relevant or discoverable in connection with class

certification discovery until after a class is already certified. Defendants further rely on District

statutes concerning confidentiality that should be found legally inapplicable in this federal

litigation to enforce the civil rights of children with mental health disabilities. Many courts have

rejected similar efforts to withhold contact information for putative class members prior to class

certification, including similar arguments based on state confidentiality statutes and claims that

putative class members’ privacy interests prohibit discovery. The Court should do the same here

because the contact information at issue plainly is relevant, Plaintiffs’ requests are proportional


1
  As used herein, “Opposition” or “Opp.” refers to Defendants’ Opposition to Plaintiffs’ Motion
to Compel Discovery (ECF No. 59). Capitalized terms not otherwise defined herein shall have
the same meaning as provided in Plaintiffs’ Memorandum of Law in Support of Their Motion to
Compel Discovery (ECF No. 55-1) (“Motion” or “Mot.”).
         Case 1:18-cv-01901-EGS Document 61 Filed 02/11/20 Page 2 of 12



to the needs of the case, and Defendants have conceded that the controlling federal law

governing disclosure of health records, HIPAA, authorizes disclosure of the information due to

the Protective Order entered by the Court.

       To be clear, Plaintiffs do not disagree that the Court should be mindful of the privacy

interests of the children in the putative class. But those interests are adequately protected under

these circumstances due to (1) the Protective Order; (2) the minimally burdensome nature of the

contact information requested; (3) Plaintiffs’ plan to use that information solely to seek

authorization from members of the putative class to speak with them and review their records;

and (4) the fact that Plaintiffs include Disability Rights D.C., which is empowered by federal law

expressly to protect the rights of children like the members of the putative class. Those

circumstances ensure that any balancing of Plaintiffs’ need for the information and the privacy

interests of putative class members weighs in favor of disclosure, unlike the authorities relied

upon by Defendants concerning efforts to obtain sensitive medical records without consent.

                                          ARGUMENT

       A.      The Requested Contact Information Is Relevant.

       As a threshold matter, the contact information sought through this Motion plainly is

relevant, notwithstanding Defendants’ objections that it is not “probative of, or relevant to” the

matters in dispute or “issues related to class certification.” (See Motion at 6 (quoting

Defendants’ Responses to Interrogatory Nos. 1-2); Opp. at 7.)

       “‘Relevance’ for discovery purposes is broadly construed, and includes information

“reasonably calculated to lead to the discovery of admissible evidence.” See, e.g., Food Lion,

Inc. v. United Food and Comm. Workers, 103 F.3d 1007, 1012 (D.C. Cir. 1997). Plaintiffs seek

contact information concerning a random sample of 198 out of 1,900 children that Defendants

identified on an anonymous basis as (1) Medicaid-eligible District residents, (2) with a mental

                                                 2
         Case 1:18-cv-01901-EGS Document 61 Filed 02/11/20 Page 3 of 12



health disability, who (3) in an approximately three-year period prior to Plaintiffs’ initial

discovery requests, had either been institutionalized or received certain mental health services

from the District that Plaintiffs have alleged are inadequate in violation of federal disability

rights law. (See Motion at 3.) Notably, Defendants did not object to Plaintiffs’ request for such

anonymous identification of these children on relevance grounds. Plaintiffs intend to use the

requested contact information solely to notify the children (and/or their guardians, as

appropriate) about this lawsuit and to request authorization to speak to them about their

experiences and to obtain medical records as part of a “client review” by experts in support of

Plaintiffs’ class certification efforts. (See id. at 2.)

        In order to certify a class, among other things, Plaintiffs must satisfy the Court that

(1) there are questions of law and fact common to the class; (2) the claims of the representative

parties are typical of the claims or defenses of the class; and (3) the class members have been

harmed in similar ways such that class-wide relief is appropriate. Fed. R. Civ. P. 23(a)(2)-(a)(3),

23(b)(2). Notwithstanding Defendants’ argument that Plaintiffs should not be allowed to

discover who members of the putative class are prior to class certification (see, e.g., Opp. at 1),

defendants in civil rights class actions are often ordered to produce contact information for

putative class members at this stage. “The Supreme Court has recognized the importance of

permitting class counsel in Rule 23 actions to communicate with potential class members for the

purpose of gathering information, even prior to class certification.” Wellens v. Daiichi Sankyo,

Inc., No. C-13-00581-WHO (DMR), 2014 WL 969692, at *2 (N.D. Cal. Mar. 5, 2014) (granting

motion to compel production of contact information for putative class members where plaintiffs

“intend[ed] to contact these putative class members for investigatory purposes to gather evidence

in support of class certification.”) (citing Gulf Oil Co. v. Bernard, 452 U.S. 89, 102-03 (1981))



                                                     3
         Case 1:18-cv-01901-EGS Document 61 Filed 02/11/20 Page 4 of 12



(emphasis added).2 Defendants have not identified any contrary authority. Indeed, the case they

claim “cast[s] doubt on the propriety of obtaining this kind of information in class discovery”

(Opp. at 7) did nothing of the sort. See Sterk v. Redbox Automated Retail, LLC, 770 F.3d 618,

628 n.2 (7th Cir. 2014) (observing only that defendants did not voluntarily produce “identities

and rental histories of yet-to-be-named class members” prior to grant of summary judgment as a

matter of law based on statutory interpretation).

       Moreover, the intended expert “client review” will aid the Court in determining that

Plaintiffs and other Disability Rights D.C. constituents known to Plaintiffs have claims typical of

the putative class and raise common issues of law or fact. Such a technique has been accepted in

other similar class actions to enforce the federal civil rights of individuals with disabilities. See,

e.g., Kenneth R. v. Hassan, 293 F.R.D. 254, 261-62, 265-72 (D.N.H. 2013) (granting class

certification, based in part on plaintiffs’ experts’ “client review” of a random sample of patients


2
  See also, e.g., Artis v. Deere & Co., 276 F.R.D. 348, 352 (N.D. Cal. 2011) (ordering disclosure
of contact information of members of putative class sought to “substantiate class allegations and
to meet the certification requirements under Rule 23” in order to “determine whether Plaintiff’s
claims are typical of the class . . . .”); Wiginton v. CB Richard Ellis, No. 02 C 6832, 2003 WL
22232907, at *4 (N.D. Ill. Sept. 16, 2003) (holding identities of putative class members “clearly
relevant” in order for plaintiffs to contact potential witnesses and develop anecdotal evidence of
the alleged gender discrimination as part of expert survey). Courts have reached similar
conclusions in other federal question litigation outside the civil rights context. See, e.g., Moser
v. Health Ins. Innovations, Inc., No. 17cv1127-WQH(KSC), 2018 WL 6735710, at *16-17 (S.D.
Cal. Dec. 21, 2018) (ordering production of contact information and finding “[i]dentities of
putative class members are relevant to the class certification issues of numerosity, commonality,
and typicality”); Aldapa v. Fowler Packing Co. Inc., 310 F.R.D. 583, 588-89 (E.D. Cal. 2015)
(permitting discovery of contact information for sample of putative class and noting “[d]isclosure
of contact information for putative class members is a common practice in the class action
context”); Taylor v. Universal Auto Group I, Inc., No. 14-mc-50, 2015 WL 1810316, at *5-6
(S.D. Ohio 2015) (granting motion to compel information identifying members of putative class
over objections based on privacy interests and holding that “any outstanding privacy concerns
can be addressed by a protective order”); Kane v. Nat'l Action Fin. Servs., Inc., No. CIV. A. 11-
11505, 2012 WL 1658643, at *7 (E.D. Mich. May 11, 2012) (holding contact information of
putative class members was relevant and that “such disclosure is a common practice in the class
action context”) (internal quotation omitted).

                                                    4
         Case 1:18-cv-01901-EGS Document 61 Filed 02/11/20 Page 5 of 12



in the putative class based on mental health records, in-person meetings and interviews, where

plaintiffs demonstrated that the named plaintiffs’ claims were common to, and their experiences

were typical of, those of the defined class members).3 Defendants’ arguments that the Kenneth

R. court also reviewed evidence in the form of third-party reports (see Opp. at 7-8), and that

classes have been certified based on such reports and other statistical data (see id. at 7-8), do not

render the requested information irrelevant or Plaintiffs’ requests disproportionate to their burden

to satisfy the Court that class certification is warranted. Nor should it nullify Plaintiffs’

legitimate goal of gathering “anecdotal evidence of [the putative class members’] personal

experiences . . . to bring ‘the cold [statistical proof] convincingly to life.’” Wellens, 2014 WL

969692, at *2.

       The Court should reject Defendants’ efforts to avoid producing relevant information by

arguing that Plaintiffs have “more than enough” to seek class certification without undertaking

this client review. (See Opp. at 8.) Putting aside that Defendants will inevitably oppose

Plaintiffs’ motion for class certification and contradict themselves, courts have denied such

tactics where, as here, they would ensure that a defendant with exclusive access to the requested

information maintains an advantage in order to defeat class claims. See Wiginton, 2003 WL

22232907, at *4 (ordering production of “clearly relevant” identities of putative class members



3
  Defendants attempt to distinguish Kenneth R. and other authorities demonstrating the value of
expert reports to aid Rule 23 determinations by arguing those reports were not based on
confidential information or that the decisions do not specifically discuss the confidentiality of
records that were reviewed. (See Opp. at 7-8 n.4.) While the client review in Kenneth R.
unquestionably was based on confidential mental health information, including mental health
records and interviews with individuals concerning their mental health treatment (see 293 F.R.D.
at 260-61), Defendants miss the point—these authorities establish that Plaintiffs seek relevant
evidence proportional to the needs of this type of civil rights litigation at the class certification
stage. And, as discussed below, any confidentiality concerns are addressed by the protections in
place in this action and the nature of Plaintiffs’ requests, among other factors.

                                                   5
         Case 1:18-cv-01901-EGS Document 61 Filed 02/11/20 Page 6 of 12



and noting that “Defendant might prefer to remain in the superior litigation position of being able

to investigate what evidence any of these [class members] might be able to offer, while denying

Plaintiffs the same access . . . .”). Nor should Plaintiffs’ awareness of other Disability Rights

D.C. constituents who are members of the putative class prevent Plaintiffs from discovering

information concerning a random sample of putative class members that Defendants have

identified. (See Opp. at 8.) “[S]imply because Plaintiffs have already located some putative

class members is not reason alone to prevent Plaintiffs from getting the contact information for

additional members; otherwise, the court would effectively penalize Plaintiffs’ counsel for

having engaged in efforts to locate putative class members.” Wellens, 2014 WL 969692, at *3.

       B.      Any Asserted Burden on the Putative Class Members’ Privacy Interests Is
               Adequately Protected.

       In addition to their relevance objection discussed above, Defendants initially objected

that the contact information cannot be produced because District statutes require this information

to be kept confidential. (See Motion at 6-7.) In their Opposition, Defendants maintain their

objection that those statutes prohibit disclosure, but have added a new argument: that the privacy

interests those statutes reflect should outweigh Plaintiffs’ right to the information “regardless of

whether the District of Columbia statutory privileges apply” to discovery in this litigation. (See

Opp. at 8-12.) The Court should reject both arguments, and none of Defendants’ authorities

deny motions to compel the production of similar information under these circumstances.

       As set forth in Plaintiffs’ Motion, existing case law in this judicial district has analyzed

the applicability of the primary District statute Defendants have identified, the DCMHIA, in

federal question litigation. (See Motion at 11-12.) In Kalinoski v. Evans, the court determined

that the DCMHIA’s privileges do not apply to block the disclosure of relevant information in

federal question cases, where privilege from disclosure of protected personal health is governed


                                                  6
         Case 1:18-cv-01901-EGS Document 61 Filed 02/11/20 Page 7 of 12



exclusively by HIPAA. See 377 F. Supp. 2d 136, 139-40 (D.D.C. 2005).4 The authorities cited

in Defendants’ Opposition urge the same conclusion: that the District statutes5 cannot privilege

relevant information from disclosure in federal civil rights litigation. See Northwestern

Memorial Hosp. v. Ashcroft, 362 F.3d 923, 926 (7th Cir. 2004) (rejecting application of Illinois

law to protect medical records from disclosure in federal question case); Pearson v. Miller, 211

F.3d 57, 72 (3d Cir. 2000) (holding Pennsylvania statute prohibiting disclosure of confidential

medical information inapplicable to bar disclosure in Section 1983 civil rights action); see also

In re Sealed Case (Medical Records), 381 F.3d 1205, 1212-13 (D.C. Cir. 2004) (agreeing that

federal privilege law, and not the DCMHIA, should govern over federal claims and noting that

the application of state privilege law “could undermine the federal evidentiary interest” by

“barring disclosure of a document that federal law permits a party to see . . . .”).6


4
  Here, notwithstanding their initial objection that HIPAA also prevented disclosure of the
contact information at issue, Defendants ultimately dropped their objection on HIPAA grounds
upon recognition that the Protective Order entered by the Court satisfies HIPAA’s requirements
for disclosure of non-parties’ personal health information in litigation. (See Motion at 7.)
5
  In addition to the DCMHIA, Defendants have objected to the disclosure of the requested
contact information based on similar District statutes that would apply similar protections for the
children in Plaintiffs’ requested random sample who also have a history of foster care placements
or custody under the Department of Youth Rehabilitation Services. (See Opp. at 5.) Like the
DCMHIA, any privileges under those additional statutes should be held inapplicable in this
federal civil rights action, and Defendants have not identified any special considerations raised
by them. In any event, as indicated below, Defendants need not specify which children in
Plaintiffs’ requested random sample have histories which arguably would cause those statutes to
apply in non-federal question litigation.
6
  See also Northwestern, 362 F.3d at 925 (“The enforcement of federal law might be hamstrung
if state-law privileges more stringent than any federal privilege regarding medical records were
applicable to all federal cases.”); Pearson, 211 F.3d at 68 (“The appropriateness of deference to a
state’s law of privilege is diminished, however, in cases in which a defendant state actor alleged
to have violated citizens’ federal rights is asserting the privilege”); King v. Conde, 121 F.R.D.
180, 187 (E.D.N.Y. 1988) (discussing how application of state privacy statutes in federal civil
rights action would “frustrate the important federal interests in broad discovery and truth-seeking
and the interest in vindicating important federal substantive policy such as that embodied in
Section 1983”).

                                                  7
         Case 1:18-cv-01901-EGS Document 61 Filed 02/11/20 Page 8 of 12



       Defendants’ new fallback argument fares no better. Recognizing the weakness of their

original objection, Defendants now contend that the District statutes nevertheless establish that

the contact information sought by Plaintiffs cannot be disclosed because doing so would unfairly

burden the privacy rights of the putative class members. (See Opp. at 8-10.) Plaintiffs agree that

the Court can and should ensure there is adequate protection for the putative class members’

privacy interests, but submit that the Court has already done so and that the circumstances here

provide sufficient privacy protection.

       As noted in Plaintiffs’ Motion, the Court has entered a stringent Protective Order in this

action that ensures confidential information will be used solely for the purposes of this action

and expressly provides for the production of information protected under HIPAA and the

DCMHIA. The Protective Order thus is exactly the kind of device deemed sufficient by HIPAA

regulations to provide appropriate protection for the use of personal health information in

litigation. (See Motion at 7, n.2; 45 C.F.R. § 164.512(e)(1)(ii).) While that alone could provide

sufficient comfort to the Court, several other considerations provide significant additional

protections and ensure the balance of interests under Rule 26 weighs in favor of disclosure.

       First, Plaintiffs are not seeking the putative class members’ medical records without

authorization from those children and/or their guardians. Rather, they are seeking only contact

information, which will be used for the limited and express purpose of requesting authorization

from those children and/or their guardians to review their records and speak with them regarding

their experiences in the District’s mental health system. Second, Plaintiffs have limited their

request to only a sample of the putative class members to reduce any applicable burdens on the

class members and Defendants as much as possible. Third, the identities of Plaintiffs and their

counsel should further reassure the Court that the contact information will not be misused.



                                                 8
         Case 1:18-cv-01901-EGS Document 61 Filed 02/11/20 Page 9 of 12



Plaintiff Disability Rights D.C. is no ordinary litigant; for decades, it has served as the District’s

designated Protection and Advocacy Organization (“P&A”) empowered under federal statutes to

ensure the rights of individuals with mental illnesses are protected. (See Complaint ¶ 6;

Declaration of Jane Brown (ECF No. 41) ¶¶ 4-13; see also, e.g., 42 U.S.C. § 10805(a)

(specifying authority of P&A under Protection and Advocacy for Individuals with Mental Illness

Act).)7 Finally, while Plaintiffs do not believe such a restriction is necessary under Rule 26,

Defendants could produce the requested contact information without tying it to the specific

unique identifiers Defendants used to indicate which services that child received; for Plaintiffs’

purposes, contact information for those 198 children (and their guardians and providers, as

appropriate), whether or not Defendants tie it to the unique identifiers, will suffice.

       None of Defendants’ authorities finding that privacy interests prevented the production of

sensitive information are remotely similar to these circumstances. For example, in In re Sealed

Case, the D.C. Circuit vacated a District Court order to produce all information held by a District

agency concerning a ward of the state with mental disabilities without any consideration of

whether the information was relevant or if any privacy interests would be impacted. 381 F.3d at

1216-17; see also Northwestern, 362 F.3d at 928-29 (affirming quashing of subpoena to hospital

to produce redacted medical records concerning “partial birth” abortions, where party

propounding subpoena could offer no explanation of the probative value of those records or why

they would lead to discoverable evidence, and where disclosure could subject the hospital and




7
 Disability Rights D.C. also serves as counsel for the Plaintiffs, alongside established national
organizations that advocate nationwide for rights of individuals with mental health disabilities
(The Bazelon Center for Mental Health Law) and the rights of children (The National Center for
Youth Law), as well as the global law firm Schulte Roth & Zabel LLP as pro bono counsel.

                                                  9
        Case 1:18-cv-01901-EGS Document 61 Filed 02/11/20 Page 10 of 12



patients to violence, among other harms). All of Defendants’ other identified authorities for this

argument are mischaracterized in the Opposition and do not support Defendants’ conclusion.8

       Finally, while Defendants argue that Plaintiffs’ citation to Rosie D. v. Romney is

inapposite (see Opp. at 11-12) because the court observed that its prior certification of class

counsel supported its decision to order the production of “personal data” concerning members of

the class by state medical agencies, the court also found the presence of a protective order

meeting HIPAA’s requirements was a significant factor in holding that the “balance of interests

clearly tips in favor of Plaintiffs’ access” to the requested information. See 256 F. Supp. 2d 115,

117-18 (D. Mass. 2003). Here, while the class has not yet been certified, the presence of a

similar protective order and the other circumstances discussed above justify the same result,

which would be fully consistent with the decisions of other federal courts that have found

protective orders sufficient to justify production of contact information for putative class

members over privacy objections. See, e.g., Artis, 276 F.R.D. at 353 (finding the “potential

privacy interests of putative class members adequately balanced” where “the parties can craft a

protective order that limits the use of any contact information to the parties in this litigation and

protects it from disclosure”); Wellens, 2014 WL 969692, at *3-4 (similar); Taylor, 2015 WL

1810316, at *6 (similar).



8
  Defendants cite Doe v. A.J. Boggs & Co. as “granting defendant’s request for protective order
preventing disclosure of nonparties’ confidential public health information” (Opp. at 10), but that
case involved a straightforward application of California’s state statute privileging medical
information from disclosure in a class action under California state law, not federal law. No. 18-
cv-01464-AWI-BAM, 2019 WL 1517567, at *1 (E.D. Cal. Apr. 8, 2019). Similarly, Defendants
state that Ball v. Kasich denied a “request to identify certain non-class members residing in
public developmental centers” (Opp. at 10), but that decision concerned individuals that the court
had already excluded from the plaintiff class; the court even noted that the defendant had
represented that it would identify members of the class as the court had defined it. See No. 2:16-
cv-282, 2018 WL 6242230, at *6 (S.D. Ohio Nov. 29, 2018).

                                                  10
        Case 1:18-cv-01901-EGS Document 61 Filed 02/11/20 Page 11 of 12



       C.      Defendants’ Burden Objection Should Not Inhibit Discovery of Relevant
               Information Concerning the Plaintiff Children’s Health Providers.

       The Court should likewise overrule Defendants’ objection to producing information

identifying medical providers for the 198 children in the sample dating back to their birth on the

grounds of undue burden.

       Plaintiffs seek identification of the providers for the children in the random sample so

that, once Plaintiffs receive authorization from those children and/or their guardians to request

medical records, Plaintiffs will know where to direct such records requests. Defendants are

correct that this request goes back further than the approximately three-year time period for

Plaintiffs’ other requests and that this action seeks only prospective injunctive relief. However,

Plaintiffs seek this information because the children’s entire medical histories are relevant in

evaluating both their current need for services and the risk of institutionalization imposed by

Defendants’ ongoing failure to provide necessary ICBS. It is unlikely that the putative class

members and their guardians will be able to precisely recall all of their various providers

throughout the course of their treatment history, particularly since Medicaid providers in the

District routinely close or change names. Accordingly, this information in Defendants’

possession is needed to ensure that all relevant records are obtained for the client review.

       Contrasted against Plaintiffs’ need for this information, the burden on Defendants appears

minimal. Defendants assert that identifying this information would “require the District to

search records, many manually . . . .” (Opp. at 12.) While Plaintiffs believe that such a search is

not unduly burdensome under the circumstances (see Motion at 13-14), Plaintiffs also believe

that the requested information should be easily obtainable through a search of Defendants’

Medicaid authorization or reimbursement data, and seek only the provider contact information

that can be located through such means. Last, Plaintiffs note that Defendants’ assertion that


                                                 11
        Case 1:18-cv-01901-EGS Document 61 Filed 02/11/20 Page 12 of 12



producing this information dating back to birth would be unduly burdensome does not justify

Defendants’ categorical refusal to produce this provider contact information for any time period,

including the same time period as Plaintiffs’ other requests.

                                         CONCLUSION

       For the reasons stated herein and in Plaintiffs’ Motion, Defendants should be ordered to

promptly produce the requested information for purposes of class certification discovery.

Dated: February 11, 2020

Respectfully Submitted,

   /s/ Jason T. Mitchell
   Ira A. Burnim (D.C. Bar No. 406154)
   Lewis L. Bossing (D.C. Bar No. 984609)
   JUDGE DAVID L. BAZELON CENTER FOR MENTAL HEALTH LAW
   1090 Vermont Avenue, NW, Suite 220
   Washington, DC 20005
   Tel: (202) 467-5730
   Sandra J. Bernstein (D.C. Bar No. 455355)
   Mary Nell Clark (D.C. Bar No. 419732)
   Jessica V. Den Houter (D.C. Bar No. 241475)
   DISABILITY RIGHTS DC AT UNIVERSITY LEGAL SERVICES
   220 I Street NE, Suite 130
   Washington, D.C. 20002
   Tel: (202) 547-0198
   Seth M. Galanter (D.C. Bar No. 479919)
   Alice Y. Abrokwa (D.C. Bar No. 1023510)
   NATIONAL CENTER FOR YOUTH LAW
   1313 L Street NW, Suite 130
   Washington, D.C. 20005
   Tel: (202) 868-4786
   Howard Schiffman (D.C. Bar No. 358814)
   Jason T. Mitchell (D.C. Bar No. 1005757)
   SCHULTE ROTH & ZABEL LLP
   901 Fifteenth Street NW, Suite 800
   Washington, D.C. 20005
   Tel: (202) 729-7470

   Counsel for Plaintiffs


                                                12
